DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a preliminary amendment filed 28 October 2019. Claims 1-12 and 14-19 are pending in the application; claims 3, 7-11 and 14 are amended; claims 15-19 are new and claim 13 is cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a “computer readable storage medium…”
It is known in the prior art that transitory signals are considered by those of ordinary skill in the art to be "storage" (For example see Stillwell, Jr. et al. (US 2010/0077179 A1) at Para [0059] "A machine-accessible/readable medium includes any mechanism that provides (i.e., stores and/or transmits) information in a form readable by a machine, such as a computer or electronic system. For example..." acoustical storage devices or any other form of propagated signal (e.g. carrier waves, infrared signals, digital signals) storage device; etc. For example, a machine may access a storage device through receiving a propagated signal, such as a carrier wave, from a medium capable of holding the information to be transmitted on the propagated signal" emphasis added). As such, the claims encompass non-statutory embodiments of transitory signals. 
Therefore, claims 14-19 are rejected under 35 U.S.C. § 101 as non-statutory. Applicant is advised to amend the claims to recite “a non-transitory computer readable storage medium” to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 11 and 18, the claims recite features of the target OFDM symbol is an OFDM symbol occupied by a synchronization signal, the synchronization signal comprises a PSS and/or an SSS…selecting one set of subcarriers to which the synchronization signal is not mapped in each of the target OFDM symbol.” In the field of endeavor symbols consist essentially of a subcarrier in a time slot, thus it is unclear how the selection can be made to select a subcarrier to which the synchronization signal is not mapped from a target OFDM symbol comprising an OFDM symbol occupied by a synchronization signal, the synchronization signal comprises a PSS and/or an SSS.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite alternatives that are opposites and thus the claims do not limit because any subcarriers are either subcarriers in different target OFDM symbols occupying a same frequency domain resource or different frequency domain resources. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung, “NR-PBCH designs”, 3GPP TSG-RAN WG1 #88, Athens, Greece 13th-17th February 2017, R1-1702905, hereafter D1.

Regarding claim 1, D1 discloses a resource mapping method for a demodulation reference signal (DMRS), comprising: 
determining a target orthogonal frequency division multiplexing (OFDM) symbol for mapping a physical broadcast channel (PBCH)-DMRS from OFDM symbols corresponding to a new radio (NR) synchronization signal block (SS block); mapping the PBCH-DMRS in the target OFDM symbol (pp 5-6 RS of NR-PBCH demodulation and subsequent discussion and Fig. 3 illustrating the Alt 1 and Alt 2 for reference signal of NR-PBCH as either symbols of the NR-SSS signal or symbols in the in PBCH region). 

Regarding claim 2, D1 discloses the resource mapping method for the DMRS according to claim 1, wherein the determining the target OFDM symbol for mapping the PBCH-DMRS from the OFDM symbols corresponding to the NR SS block comprises: 
using at least one of an OFDM symbol occupied by a primary synchronization signal (PSS) in the NR SS block, an OFDM symbol occupied by a secondary synchronization signal (SSS) in the NR SS block, and an OFDM symbol occupied by the PBCH in the NR SS block as the target OFDM symbol (See Fig. 3 using symbols in the SSS and PBCH).  

Regarding claim 3, D1 discloses the resource mapping method for the DMRS according to claim 2, wherein the using the at least one of the OFDM symbol occupied by the PSS in the NR SS block, the OFDM symbol occupied by the SSS in the NR SS block, and the OFDM symbol occupied by the PBCH in the NR SS block as the target OFDM symbol comprises: 
using one OFDM symbol occupied by the PSS in the NR SS block and/or one OFDM symbol occupied by the SSS in the NR SS block as the target OFDM symbol (Fig. 3); or 
using one or more OFDM symbols occupied by the PBCH in the NR SS block as the target OFDM symbol (Fig. 3); or 
using one OFDM symbol occupied by the PSS in the NR SS block and one OFDM symbol occupied by the PBCH in the NR SS block as the target OFDM symbol; or
using one OFDM symbol occupied by the SSS in the NR SS block and one OFDM symbol occupied by the PBCH in the NR SS block as the target OFDM symbol.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “NR-PBCH designs”, 3GPP TSG-RAN WG1 #88, Athens, Greece 13th-17th February 2017, R1-1702905, hereafter D1.

Regarding claims 7-9, the claims are directed towards a base station, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the method of claims 1-3. It is notoriously well known to implement the functionality of a base station in this manner; therefore, claims 7-9 are rejected as obvious over D1 based on this and the cited portions of D1 applied to claims 1-3 above.  

Regarding claims 14-16, the claims are directed towards A computer readable storage medium, storing therein a computer program, wherein the program is configured to be executed by a processor, to implement the method of claims 1-3. It is notoriously well known to implement the functionality of a method in this manner; therefore, claims 14-16 are rejected as obvious over D1 based on this and the cited portions of D1 applied to claims 1-3 above.  

Claims 4-6, 10-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung, “NR-PBCH designs”, 3GPP TSG-RAN WG1 #88, Athens, Greece 13th-17th February 2017, R1-1702905, hereafter D1 in view of MediaTek Inc., “TDM Based Unified SS Block Design: Signal Structure and Performance”, 3GPP TSG Ran Meeting #88, Atens, Greece, 13th – 17th February 2017, R1-1702727, hereafter D2.

Regarding claim 4, D1 discloses the resource mapping method for the DMRS according to claim 2, but does not expressly disclose the following; however, D2 discloses wherein the mapping the PBCH-DMRS in the target OFDM symbol comprises: 
selecting one set of subcarriers in each of the target OFDM symbol to map the PBCH-DMRS, wherein each set of subcarriers comprises a preset number of subcarriers, and a frequency interval between two adjacent subcarriers of the preset number of subcarriers is a preset frequency threshold (Fig. 3 and Section 3 disclosing “the DMRS for PBCH in the SS block. The DMRS in symbols 0 and 4 has the same pattern as the CRS in LTE with two antenna ports. The DMRS in symbols 2 and 6 are cyclic shift of DMRS in symbol 0 and 4. The regularly spaced pilot symbols scattered across all 7 symbols and 288 sub-carriers facilitate accurate and simple estimation of the channel and time-frequency offset.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in D1 with the disclosure of D2 because this provides for simple estimation of the channel time and frequency offset.

Regarding claim 5, D2 further discloses the resource mapping method for the DMRS according to claim 4, wherein in the case that the target OFDM symbol is an OFDM symbol occupied by a synchronization signal, the synchronization signal comprises a PSS and/or an SSS; 
the selecting the one set of subcarriers in each of the target OFDM symbol to map the PBCH-DMRS comprises: 
selecting one set of subcarriers to which the synchronization signal is not mapped in each of the target OFDM symbol to map the PBCH-DMRS (Fig. 3, the subcarriers that are mapped to slots 1 and 3 are not occupied by the reference signal).  

Regarding claim 6, D2 further discloses the resource mapping method for the DMRS according to claim 4, wherein subcarriers in different target OFDM symbols occupy a same frequency domain resource or different frequency domain resources (Fig. 3).  

Regarding claims 10-12, the claims are directed towards a base station, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the method of claims 4-6. It is notoriously well known to implement the functionality of a base station in this manner; therefore, claims 10-12 are rejected as obvious over D1 based on this and the cited portions of D1 applied to claims 4-6 above.  

Regarding claims 17-19, the claims are directed towards A computer readable storage medium, storing therein a computer program, wherein the program is configured to be executed by a processor, to implement the method of claims 4-6. It is notoriously well known to implement the functionality of a method in this manner; therefore, claims 17-19 are rejected as obvious over D1 based on this and the cited portions of D1 applied to claims 4-6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huawei et al., “Discussion and evaluation on broadcast channel/signals transmission for beam based initial access”, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd - 7th April 2017, R1-1705057. Nokia et al., “NR-PBCH Design”, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd - 7th April 2017, R1-1705840.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.